*209OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the Bar of the State of New York by this court on September 18, 1979 and maintains an office for the practice of law in Erie County. In this proceeding to discipline respondent for professional misconduct, petitioner moves to confirm the Referee’s report and to make appropriate findings necessary to impose such disciplinary action as justice may require. We confirm the Referee’s findings of fact.
The facts and the reasonable inferences drawn therefrom show that respondent, by means of a forged withdrawal authorization, stole $24,500 from the savings account of his client, an elderly and infirm widow. From the undisputed facts in the record, the conclusions are inescapable that the bank issued a check against the client’s bank account based upon a withdrawal authorization which respondent forged, or caused to be forged. When the bank issued its check in the sum of $24,500, payable to respondent’s client, respondent indorsed it, or caused it to be indorsed, to his order, without his client’s authorization, and deposited the proceeds in his bank account.
Respondent has violated Code of Professional Responsibility, DR 1-102 (A) (1), (3), (4) and (5) by engaging in conduct involving dishonesty, fraud, deceit and moral turpitude and he should be disbarred.
We have considered the evidence offered by respondent in mitigation of his conduct and, in view of the serious nature of his offense, we find it insufficient to justify leniency.
Dillon, P. J., Boomer, O’Donnell, Pine and Schnepp, JJ., concur.
Order of disbarment entered.